Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 1 of 22 Page ID #:208



     LAMKIN IP DEFENSE
1    Rachael D. Lamkin (246066)
     One Harbor Drive, Suite 304
2    Sausalito, CA 94965
     916.747.6091
3    RDL@LamkinIPDefense.com
4    Attorney for Defendant
     Garmin International, Inc.
5
6                         UNITED STATES DISTRICT COURT
7                        CENTRAL DISTRICT OF CALIFORNIA
8
      Philips North America, LLC,             )     Case No. 2:19-cv-06301-AB (KSx)
9                                             )
10                   Plaintiff,               )     DEFENDANT GARMIN
                                              )     INTERNATIONAL, INC.’S
11                      v.                    )     ANSWER, AFFIRMATIVE
12                                            )     DEFENSE, AND
                                              )     COUNTERCLAIM
13    Garmin International, Inc., Garmin USA, )
14    and Garmin LTD                          )
                                              )
15
                   Defendants.                )
16                                            )
17
18
             DEFENDANT GARMIN INTERNATIONAL, INC.’S ANSWER,
19
                AFFIRMATIVE DEFENSE, AND COUNTERCLAIM
20
21
           Pursuant to Federal Rule of Civil Procedure (“Rule”) 8(b), Defendant Garmin
22
     International, Inc. (“Garmin”) waives service of process by this appearance, answers
23
     Plaintiff’s Complaint, Dkt. No. 1, and asserts its affirmative defense and
24
     counterclaim. The moniker “Garmin” specifically excludes Defendants Garmin
25
     USA, Inc. and Garmin Ltd. Garmin USA and Garmin Ltd. have not been served, do
26
     not waive service, contest jurisdiction and venue, and take no part in this Answer.
27
           Garmin objects that the great bulk of Philips’ Complaint violates Rules 8(a)
28
                                    DEFENDANT’S ANSWER                                     1
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 2 of 22 Page ID #:209




1    and 10(b). Garmin has made a good faith attempt to answer the factual allegations

2    in Philips’ Complaint but herein objects that nearly each paragraph is not “limited as

3    far as practicable to a single set of circumstances”. Fed.R.Civ.P 10(b).

4
5                               NATURE OF THE ACTION
6          1.     Garmin admits that Plaintiff Philips North America, LLC (“Philips”)
7
     brings this action. Garmin denies infringement and that an injunction is proper.
8
9          2.     Garmin lacks knowledge or information sufficient to form a belief
10
     about the truth of the allegations in this paragraph and therefore denies same.
11
           3.     Garmin lacks knowledge or information sufficient to form a belief
12
13   about the truth of the allegations in this paragraph and therefore denies same.
14
           4.     Garmin lacks knowledge or information sufficient to form a belief
15
     about the truth of the allegations in this paragraph and therefore denies same.
16
17         5.     Garmin lacks knowledge or information sufficient to form a belief
18
     about the truth of the allegations in this paragraph and therefore denies same.
19
           6.     Garmin lacks knowledge or information sufficient to form a belief
20
21   about the truth of the allegations in this paragraph and therefore denies same.
22
           7.     Garmin lacks knowledge or information sufficient to form a belief
23
     about the truth of the allegations in this paragraph and therefore denies same.
24
25         8.     Garmin lacks knowledge or information sufficient to form a belief
26   about the truth of the allegations in this paragraph and therefore denies same.
27         9.     Garmin admits that it was founded in 1989 as ProNav, Inc. and that it
28
                                    DEFENDANT’S ANSWER                                    2
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 3 of 22 Page ID #:210




1    offered devices for navigation, including GPS-based products. Denied as to the

2    other allegations in this paragraph.

3          10.     Admit that Philips has tried to persuade Garmin to take a license to

4    some of its patents since 2016. Denied as to the other allegations in this paragraph.

5                                           PARTIES

6          11.     Garmin admits that the Patents-in-Suit relate, in the most general sense,

7    and partially divorced from the language of the claims, to GPS/audio athletic

8    training, security mechanisms for transmission of personal data, connected

9    wearable/online products, and [the] handling of interrupted connections. As to the

10   remaining allegations in this paragraph, Garmin lacks knowledge or information

11   sufficient to form a belief about the truth of the allegations in this paragraph and

12   therefore denies same.

13         12.     Admitted.

14         13.     Garmin USA has not been served, is not subject to the jurisdiction of

15   this Court, and is not responding herein. Garmin answers that, to its knowledge,

16   Garmin USA has no place of business in this District.

17         14.     Admit.
18         15.     Garmin USA has not been served, is not subject to the jurisdiction of
19   this Court, and is not responding herein. Garmin answers that, to its knowledge,
20   Garmin USA has no place of business in this District.
21         16.     Garmin Ltd. has not been served, is not subject to the jurisdiction of
22   this Court, and is not responding herein. Garmin answers that, to its knowledge,
23   admitted as to the place of business except that the address is “Mühlentalstrasse 2”.
24   Denied as to “many leadership decisions”.
25         17.     Admitted.
26         18.     Garmin admits that it sells the Accused Products, and that some or all
27   of those products are used by athletes, employ GPS, and security measures. As to
28
                                     DEFENDANT’S ANSWER                                      3
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 4 of 22 Page ID #:211




1    the remainder of the allegations in this paragraph, denied.

2                                JURISDICTION AND VENUE

3           19.     Garmin admits that this is an action under the patent laws. Garmin

4    admits that subject matter jurisdiction is proper in this District with the exception of

5    the ’958 Patent. Philips appears to lack standing to assert the ’958 Patent and, as

6    such, this Court does not have subject matter jurisdiction to adjudicate infringement

7    of the ’958 Patent. Neither Garmin USA nor Garmin Ltd. has made an appearance

8    in this matter and neither of them answers any allegations in Philips’ Complaint.

9           20.     Garmin admits that personal jurisdiction as to it is proper in this

10   District. Garmin denies that it has committed acts of infringement in this District.

11   Neither Garmin USA nor Garmin Ltd. has made an appearance in this matter and

12   neither of them answers any allegations in Philips’ Complaint. Garmin answers and

13   makes clear that this Court does not have jurisdiction over Garmin Ltd. or Garmin

14   USA.

15          21.     Garmin denies that any software engineering in Goleta relates to any of

16   the Accused Products.

17          22.     Garmin USA has not been served, is not subject to the jurisdiction of
18   this Court, and is not responding herein. Garmin answers that, to its knowledge,
19   denied.
20          23.     Garmin denies that any software engineering in Diamond Bar relates to
21   any of the Accused Products.
22          24.     Garmin USA has not been served, is not subject to the jurisdiction of
23   this Court, and is not responding herein. Garmin answers that, to its knowledge,
24   denied.
25          25.     Garmin Ltd. has not been served, is not subject to the jurisdiction of
26   this Court, and is not responding herein. Garmin answers that, to its knowledge,
27   denied.
28
                                      DEFENDANT’S ANSWER                                        4
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 5 of 22 Page ID #:212




1          26.      Denied.

2          27.      Jurisdiction over Garmin is proper in this District. Garmin Ltd. and

3    Garmin USA have not been served, are not subject to the jurisdiction of this Court,

4    and are not responding herein. Garmin answers that, to its knowledge, denied as to

5    both entities.

6          28.      Denied.

7          29.      Admitted.

8          30.      Admitted.

9          31.      Garmin Ltd. has not been served, is not subject to the jurisdiction of

10   this Court, and is not responding herein. Garmin answers that, to its knowledge,

11   denied.

12         32.      Garmin Ltd. has not been served, is not subject to the jurisdiction of

13   this Court, and is not responding herein. Garmin answers that, to its knowledge,

14   denied.

15         33.      Admit that Garmin makes and sells the software in the Accused

16   Products. Admit that Garmin owns some or all of the software once sold to the

17   consumer; the consumer obtains and End User License Agreement. Garmin denies
18   infringement.
19         34.      Garmin Ltd. has not been served, is not subject to the jurisdiction of
20   this Court, and is not responding herein. Garmin answers that, to its knowledge,
21   some executives overlap, and some may have some level of awareness. Currently,
22   Garmin lacks knowledge as to each executive’s “awareness” and therefore currently
23   denies same.
24         35.      Denied except as to Garmin International, Inc.
25         36.      Garmin admits that venue is proper over it. Garmin Ltd. and Garmin
26   USA have not been served, are not subject to the jurisdiction of this Court, and are
27   not responding herein. Garmin answers that, to its knowledge, denied.
28
                                      DEFENDANT’S ANSWER                                     5
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 6 of 22 Page ID #:213




1          37.     Admitted as to Garmin International, Inc.

2          38.     Garmin Ltd. has not been served, is not subject to the jurisdiction of

3    this Court, and is not responding herein. Garmin answers that, to its knowledge,

4    denied as jurisdiction is not proper.

5          39.     Admitted as to Garmin International, Inc.

6          40.     Denied.

7                                 FACTUAL BACKGROUND

8                      Philips Background and Innovation Leadership

9          41.     Garmin lacks knowledge or information sufficient to form a belief

10   about the truth of the allegations in this paragraph and therefore denies same.

11         42.     Garmin lacks knowledge or information sufficient to form a belief

12   about the truth of the allegations in this paragraph and therefore denies same.

13         43.     Garmin lacks knowledge or information sufficient to form a belief

14   about the truth of the allegations in this paragraph and therefore denies same.

15         44.     Garmin lacks knowledge or information sufficient to form a belief

16   about the truth of the allegations in this paragraph and therefore denies same.

17                           Garmin Background and Infringement
18         45.     Admit except deny that all Accused Products measure blood oxygen
19   content.
20         46.     Admit.
21         47.     Garmin admits that Philips contacted it in 2016 and admits that Garmin
22   has refused to take a license to Philips’ patents. Garmin has a release to Philips’
23   European counterpart to the ’007 Patent. Garmin denies infringement. As to other
24   licensees, Garmin lacks knowledge of and therefore denies same.
25                                      Accused Products
26         48.     Garmin International, Inc admits that it sells fitness trackers in the
27   United States. Garmin International, Inc denies that said products infringe the
28
                                     DEFENDANT’S ANSWER                                     6
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 7 of 22 Page ID #:214




1    Patents-in-Suit.

2           49.     Garmin International, Inc. admits that it sells fitness trackers in the

3    United States, including this District. Garmin International, Inc. denies that said

4    products infringe the Patents-in-Suit.

5           50.     Garmin International, Inc. admits that its ships products into this

6    District.

7           51.     Admit.

8                                          Patents-in-Suit

9           52.     Denied.

10          53.     Garmin denies that the Patents-in-Suit are derived from Philips’ efforts;

11   each was acquired from a third party. Garmin denies that Philips’ claims can be

12   read so broadly as stated in this paragraph.

13          54.     Denied.

14                                   U.S. Patent No. 6,013,007

15          55.     Garmin denies that the ’007 Patent was duly and legally issued. As to

16   the remaining allegations, admitted.

17          56.     Garmin lacks knowledge or information sufficient to form a belief
18   about the truth of the allegations in this paragraph and therefore denies same.
19                                   U.S. Patent No. 7,088,233
20          57.     Garmin denies that the ’233 Patent was duly and legally issued. As to
21   the remaining allegations, admitted.
22          58.     Garmin lacks knowledge or information sufficient to form a belief
23   about the truth of the allegations in this paragraph and therefore denies same.
24                                   U.S. Patent No. 8,277,377
25          59.     Garmin denies that the ’377 Patent was duly and legally issued. As to
26   the remaining allegations, admitted.
27          60.     Garmin lacks knowledge or information sufficient to form a belief
28
                                       DEFENDANT’S ANSWER                                     7
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 8 of 22 Page ID #:215




1    about the truth of the allegations in this paragraph and therefore denies same.

2                                  U.S. Patent No. 6,976,958

3          61.     Garmin denies that the ’958 Patent was duly and legally issued. As to

4    the remaining allegations, admitted.

5          62.     Garmin lacks knowledge or information sufficient to form a belief

6    about the truth of the allegations in this paragraph and therefore denies same.

7                             Garmin’s Knowledge of Infringement

8          63.     Garmin admits knowledge of the Patents-in-Suit. Garmin denies

9    infringement and willful infringement.

10         64.     Admit as to the ’007 and ’233; denied as to the ’377 and ’958. Garmin

11   denies that Mr. Pemble is a founder of Garmin.

12                                          COUNT 1

13                   INFRINGEMENT OF US PATENT NO. 6,013,007

14         65.     Admit.

15         66.     Garmin lacks knowledge or information sufficient to form a belief

16   about the truth of the allegations in this paragraph and therefore denies same.

17         67.     Denied.
18         68.     Admit that Garmin customers can access any Garmin account and apps
19   that are designed to work with their purchased product. Denied that the consumers
20   actions are directed or controlled by Garmin. Admit that Garmin advertises some
21   benefits for some products. As to remaining allegations, denied.
22         69.     Denied.1
23         70.     Denied.
24
25   1
      Again, and as greatly exemplified in these paragraphs, the great bulk of Philips’
     Complaint violates Rules 8(a) and 10(b). Garmin has made a good faith attempt to
26   answer the factual allegations in Philips’ Complaint but herein objects that nearly
27   each paragraph is not “limited as far as practicable to a single set of circumstances”.
     Fed.R.Civ.P 10(b).
28
                                     DEFENDANT’S ANSWER                                        8
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 9 of 22 Page ID #:216




1          71.     Denied.

2          72.     Denied.

3          73.     Denied.

4          74.     Denied.

5          75.     Denied.

6          76.     Denied.

7          77.     Denied.

8          78.     Denied.

9          79.     Denied.

10         80.     Admit.

11         81.     Denied.

12         82.     Denied.

13                                        COUNT II

14                     INFRINGEMENT OF PATENT NO. 7,088,233

15         83.     Admit.

16         84.     Garmin lacks knowledge or information sufficient to form a belief

17   about the truth of the allegations in this paragraph and therefore denies same.
18         85.     Denied.
19         86.     Admit that Garmin customers can access any Garmin account and apps
20   that are designed to work with their purchased product. Denied that the consumers
21   actions are directed or controlled by Garmin. Admit that Garmin advertises some
22   benefits for some products. As to remaining allegations, denied.
23         87.     Denied.
24         88.     Denied.
25         89.     Denied.
26         90.     Denied.
27         91.     Denied.
28
                                    DEFENDANT’S ANSWER                                   9
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 10 of 22 Page ID #:217




 1         92.     Denied.

 2         93.     Denied.

 3         94.     Denied.

 4         95.     Denied.

 5         96.     Denied.

 6         97.     Denied.

 7         98.     Admit.

 8         99.     Denied.

 9         100.   Denied.

10                                        COUNT III

11                   INFRINGEMENT OF US PATENT NO. 8,277,377

12         101.   Admit.

13         102.   Garmin lacks knowledge or information sufficient to form a belief

14   about the truth of the allegations in this paragraph and therefore denies same.

15         103.   Denied.

16         104.   Admit that Garmin customers can access any Garmin account and apps

17   that are designed to work with their purchased product. Denied that the consumers
18   actions are directed or controlled by Garmin. Admit that Garmin advertises some
19   benefits for some products. As to remaining allegations, denied.
20         105.   Denied.
21         106.   Denied.
22         107.   Denied.
23         108.   Denied.
24         109.   Denied.
25         110.   Denied.
26         111.   Denied.
27         112.   Denied.
28
                                    DEFENDANT’S ANSWER                                 10
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 11 of 22 Page ID #:218




 1         113.   Denied.

 2         114.   Denied.

 3         115.   Denied.

 4         116.   Denied.

 5         117.   Denied.

 6         118.   Denied.

 7                                        COUNT IV

 8                  INFRINGEMENT OF US PATENT NO. 6,976,958

 9         119.   Admit.

10         120.   Garmin lacks knowledge or information sufficient to form a belief

11   about the truth of the allegations in this paragraph and therefore denies same.

12         121.   Denied.

13         122.   Denied.

14         123.   Denied.

15         124.   Denied.

16         125.   Denied.

17         126.   Denied.
18         127.   Denied.
19         128.   Denied.
20         129.   Denied.
21         130.   Denied.
22         131.   Denied.
23         132.   Denied.
24         133.   Denied.
25                                        DAMAGES
26         134.   Denied.
27         135.   As to marking, Garmin lacks knowledge or information sufficient to
28
                                    DEFENDANT’S ANSWER                                 11
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 12 of 22 Page ID #:219




 1   form a belief about the truth of the allegations in this paragraph and therefore denies

 2   same. Denied as to notice on 2/17/2016 as to each Patent-in-Suit.

 3                                 PRAYER FOR RELIEF

 4         Garmin denies that Philips is entitled to any relief so requested.

 5
 6                        GARMIN’S AFFIRMATIVE DEFENSE
 7                AFFIRMATIVE DEFENSE 1: NON-INFRINGEMENT
 8                                 35 U.S. Code §  282(b)(1)
 9         1.     Garmin does not infringe any of the Patents-in-Suit.
10         2.     By way of example, as to asserted Claim 23 of the ’007 Patent:
11                a.     Claim 23 is a system claim.
12                b.     An entity must make, use, or sell each limitation in a system
13                claim to directly infringe.
14                c.     Garmin does not put each element of the claim into service.
15                d.     Garmin does not, for example, put into service modems.
16                e.     Garmin does not, for example, put into service headsets.
17                f.     Garmin cannot be an indirect infringer because Garmin does not
18                control or benefit from each element of Claim 23.
19                g.     Garmin does not, for example, demand that its customers use
20                headsets.
21                h.     Indeed, it is likely that few if any of Garmin’s customers use
22                headsets.
23                i.     Garmin does not, cannot, infringe asserted Claim 23
24         3.     By way of a second example, the asserted claim of the ’958 Patent
25   requires monitoring of a patient’s disease state or condition.
26         4.     None of the Accused Devices are used to monitor patients.
27         5.     Based on the strength of Garmin’s non-infringement positions, largely
28
                                    DEFENDANT’S ANSWER                                    12
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 13 of 22 Page ID #:220




 1   communicated to Philips previously, Philips should be liable for Garmin’s costs and
 2   attorney’s fees under 35 U.S.C. § 285 and 28 U.S.C. § 1927.
 3
 4                            GARMIN’S COUNTERCLAIMS
 5                          PARTIES, JURISDICTION, VENUE
 6         1.      Counterclaim Plaintiff Garmin International, Inc. (“Garmin”) is a
 7   Kansas corporation with two research and development facilities in this District.
 8         2.      Garmin is a recognized innovator in the fields of navigation and athletic
 9   performance monitoring devices (“APMDs”), among other products.
10         3.      Garmin is among the top fitness tracker/APMD brands in the United
11   States.
12         4.      Counterclaim Defendant Philips North America, LLC is a Delaware
13   limited liability company whose business is focused on healthcare and patient
14   monitoring.
15         5.      Philips does not have a leading APMD product; indeed, arguably does
16   not sell an APMD.
17         6.      Philips cited Actiwatch is not a fitness tracker or APMD but instead “is
18   designed to help you better understand a subject’s daily activity and sleep/wake
19   patterns in response to drug or behavioral therapies.”2
20         7.      In fact, Philips’ 2018 two hundred and twenty (220) page Annual
21   Report doesn’t even employ the word fitness qua fitness.3
22         8.      The two companies simply operate in different fields and their
23   technologies are employed in different markets.
24
25
     2
      http://www.actigraphy.com/solutions/actiwatch/actiwatch2.html
26   3
      The word “fitness” is used twice, once for fitness memberships for Philips’
27   employees and once for “professional fitness”.
     https://www.results.philips.com/publications/ar18#/downloads
28
                                     DEFENDANT’S ANSWER                                   13
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 14 of 22 Page ID #:221




 1         9.       This Court has subject matter jurisdiction over Garmin’s counterclaims
 2   pursuant to 35 U.S.C. § 271 et seq., and 28 U.S.C. §§ 1331, 1338, and 2201-02.
 3         10.      Both parties have submitted to the personal jurisdiction of this Court for
 4   this matter.
 5         11.      Neither party challenges venue for this action.
 6                                     MATERIAL FACTS
 7                        Garmin, Not Philips, Is The Actual Innovator
 8         12.      Philips alleges, “For more than 100 years, Philips has dedicated
 9   significant resources to research and development for the advancement of technology
10   used around the world.” (Complaint, Dkt. No. 1, at ¶2.)
11         13.      But, all of the Patents-in-Suit were acquired by Philips from third parties.
12         14.      None of the Patents-in-Suit are a result of Philips’ research and
13   development.
14         15.      Philips alleges, “Connected health technologies developed by Philips are
15   employed across the health continuum.” (Complaint, at ¶3.)
16         16.      But, none of the alleged inventions in the Patents-in-Suit were developed
17   by Philips.
18         17.      Philips alleges, “Philips continues to lead the development of
19   technologies that underpin connected health products including trackers.” (Id., at ¶5.)
20         18.      But, Philips did not develop the technologies that lead to the alleged
21   inventions in the Patents-in-Suit.
22         19.      Philips acquired the ’958 Patent on July 18, 2019, three days before
23   Philips filed suit against Garmin.
24         20.      Philips acquired the ’377 Patent on July 18, 2019, three days before
25   Philips filed suit against Garmin.
26         21.      Philips acquired the ’007 Patent on July 18, 2019, three days before
27   Philips filed suit against Garmin.
28
                                      DEFENDANT’S ANSWER                                     14
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 15 of 22 Page ID #:222




 1         22.      Philips acquired the ’233 Patent on March 1, 2017 and recorded said
 2   assignment on July 18, 2019, three days before Philips filed suit against Garmin.
 3         23.      Garmin has been manufacturing and selling the Accused Products years
 4   before Philips acquired the Patents-in-Suit.
 5         24.      Philips’ statements in its Complaint—suggesting that Philips, and not
 6   Garmin, is the innovator in the area of connected sports devices—is intentionally
 7   misleading.
 8    Philips Misrepresents The Interactions Between The Parties and Omits Material
 9                    Facts Relating to the Invalidity of the Patents-in-Suit
10         25.      Philips alleges, “For years, Philips has repeatedly offered to license rights
11   in the Patents-in-Suit to Garmin, but Garmin has repeatedly refused to accept Philips’
12   offers to license.” (Complaint, ¶10.)
13         26.      Philips’ Complaint alleges that it provided notice to Garmin of each of
14   the Patents-in-Suit. That is not accurate.
15         27.      Philips has never mentioned half of the Patents-in-Suit to Garmin (i.e.,
16   never mentioned the asserted ’377 and ’958 Patents to Garmin).
17         28.      Philips’ Complaint omits that Garmin and Garmin (Europe) Limited
18   were engaged in litigation in Europe with KONINKLIJKE PHILIPS N.V., the parent
19   of Philips, over European Patent No. 1,076,806B1.
20         29.      EP1,076,806B1 is the PCT patent in the same family as the ’007,
21   claiming priority to the ’007 Patent.
22         30.      The claims of the EP1,076,806B1 are indistinguishable from those of the
23   ’007 Patent.
24         31.      The text in this table represents Claims 1, 5, 26 and 27 of EP1,076,806B1
25   and asserted claims 1, 21 and 23 of the ’007 Patent:
26
27
28
                                       DEFENDANT’S ANSWER                                     15
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 16 of 22 Page ID #:223




 1                 EP1,076,806B1                                  6,013,007
 2   1. A portable personal performance            1. A portable feedback System
 3   monitor for monitoring athletic               providing regular updates on an
 4   performance when carried by an athlete,       athlete’s performance, comprising:

 5   comprising

 6
 7   a global positioning system GPS               a global positioning System GPS
     receiver (604) for acquiring time-stamped     receiver that obtains a series of time-
 8
     geographical position data of the athlete,    stamped waypoints;
 9
10
     Computing means (802) for conversion of       means for computing athletic
11
     said position data into athletic              performance feedback data from the
12
     performance feedback data and                 series of time-stamped waypoints
13
                                                   obtained by said GPS receiver; and
14
15   Presentation means (202, 605, 606) for        means for presenting the athletic
16   presenting said feedback data to said         performance feedback data to an
17   athlete.                                      athlete.
18   27. Use as recited in any of claims 24 to     [21] a modem for transmitting the
19   26, characterized in that said feedback       athletic performance feedback data to a
20   system comprises an Internet website          remote computer for comparison with
21   adapted to receive athletic performance       athletic performance data of other
22   feedback data from two or more athletes       athletes.
23   and display comparison data representing
24   relative performance of said athletes.

25   5. A portable personal performance            23. A system as recited in claim 21,

26   monitor as recited in any of claims 1 to 4,   further comprising a headset and an
                                                   audio module for presenting the
27
28
                                    DEFENDANT’S ANSWER                                       16
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 17 of 22 Page ID #:224




 1                  EP1,076,806B1                                   6,013,007
 2    characterized by further comprising an        athletic performance feedback data
 3    audio headset (202) connected to receive      over said headset.
 4    said feedback data as audio input from

 5    said presentation means (606).

 6
 7         32.     Philips’ Complaint omits that claims of the EP1,076,806B1 were

 8   invalidated in the European (“UK”) action. Attached as Exhibits A and B are true and

 9   correct copies of the UK Judgment and the European patent invalidated therein.

10         33.     Philips’ Complaint omits that, in the UK action, KONINKLIJKE

11   PHILIPS N.V admitted that the claims of EP1,076,806B1 were anticipated.

12         34.     Philips’ Complaint omits that, in the UK action, KONINKLIJKE

13   PHILIPS N.V accepted that claim 1 of the Patent was not only anticipated by, but also

14   obvious, in the light of one of the prior art citations (Schutz Y and Chambaz A, “Could

15   a satellite-based navigation system (GPS) be used to assess the physical activity of

16   individuals on earth?”, European Journal of Clinical Medicine (1997) 61, 338-339)

17   (“Schutz”).

18         35.     Philips’ Complaint omits that the fitness trackers used in the 1997 Schutz

19   study were Garmin trackers.

20         36.     Philips’ Complaint omits the fact that Garmin GPS-based fitness trackers

21   were widely used before the priority date of the earliest asserted patent (1998).

22         37.     Philips’ Complaint omits that, in the UK action, KONINKLIJKE

23   PHILIPS N.V’s expert, Mr. Farringdon, was cross-examined about the CycleOps

24   eTrainer system and accepted that it provided customized individual training plans,

25   was adapted to receive athletic performance data from two or more athletes, display

26   comparison data relating to those athletes, and facilitated virtual competitions via the

27   Internet.

28
                                     DEFENDANT’S ANSWER                                   17
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 18 of 22 Page ID #:225




 1         38.     Philips’ Complaint omits that, in the UK action Justice Henry Carr found:
 2   “I do not accept that considering such a known solution for outdoor activity, in the
 3   context of a GPS-based APMD would have required any invention. Nor would the
 4   provision of means for verifying actual exercise activity. On the contrary, as the
 5   skilled person would have appreciated, the nature and technical characteristics of GPS
 6   data made it obvious to use for virtual competitions and verification of actual exercise
 7   activity. This, in my view, is supported not only by the evidence of Mr[.] McKnight,
 8   but also by the evidence of Mr Farringdon at [333] – [334] of his first report.”
 9         39.     Philips’ Complaint omits that Justice Carr found that the very idea of
10   asserted Claim 23 of the ’007 Patent (audio performance feedback) was obvious:
11   “the applicability of audio feedback to runners using a GPS-based APMD was
12   obvious.” (Exhibit A, at ¶253.)
13         40.     And that said obvious determination was based on evidence from
14   Garmin’s fitness trackers (Schutz).
15         41.     Philips’ Complaint omits that Garmin has provided detailed non-
16   infringement and invalidity arguments to Philips over the past three years.
17         42.     All told, in the discussions between Garmin and Philips over the last three
18   (3) years, Philips alleged that Garmin infringed seven (7) patents.
19         43.     Garmin supplied non-infringement and invalidity arguments as to each
20   patent.
21         44.     Garmin invalidated the European counterpart of one of those patents
22   (EP1,076,806B1) in January of this year.
23         45.     In its Complaint, Philips asserts but two (2) of the seven (7) patents
24   discussed with Garmin, implicitly acknowledging that the assertion of at least five (5)
25   of the seven (7) patents would have been meritless.
26         46.     In light of Justice Carr’s express findings in the UK action, Philips’
27   allegations are surprising, at best. For example, the following allegations in the
28
                                     DEFENDANT’S ANSWER                                    18
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 19 of 22 Page ID #:226




 1   Complaint are in direct contravention of Justice Carr’s findings:
 2                 a.     “The claims of the ‘007 were not well known, routine, or
 3                 conventional at the time of the invention, over twenty years ago, and
 4                 represent specific improvements over the prior art and prior existing
 5                 systems and methods.” (Complaint, ¶72.)
 6                 b.     “At the time the inventions claimed in the ’007 patent were
 7                 conceived, there were no devices for determining athletic performance
 8                 and providing athletic performance feedback utilizing time-stamped
 9                 waypoints, providing comparison at a remote computer with data from
10                 other athletes, or providing athletic performance feedback over a headset.
11                 For example, outdoor runners were generally limited to wristwatches
12                 with built-in stop watches, heart rate monitors, or pedometers.”
13                 (Complaint, ¶73.)
14                 c.     “As such, as of the priority date of the ’007 patent, there was no
15                 ready way for outdoor athletes to receive athletic performance feedback
16                 utilizing time-stamped waypoints, or to provide comparison at a remote
17                 computer with data of other athletes.” (Complaint, ¶74.)
18
19         47.     Philips’ characterization, “For years, Philips has repeatedly offered to
20   license rights in the Patents-in-Suit to Garmin, but Garmin has repeatedly refused to
21   accept Philips’ offers to license,” is inconsistent with the facts and intentionally
22   misleading.
23                           COUNTERCLAIM 1: INVALIDITY
24         48.     Paragraphs 1-47 are incorporated by reference herein.
25         49.     Each of the asserted claims are invalid pursuant to 35 U.S.C. §§ 101, 102,
26   103, 112.
27         50.     Justice Carr’s factual and legal findings, Exhibit A, are incorporated by
28
                                       DEFENDANT’S ANSWER                                 19
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 20 of 22 Page ID #:227




 1   reference herein.
 2         51.      As for the ’233 Patent, as explained to Philips previously, Garmin’s own
 3   products anticipate and/or render obvious the claims of the ’233 Patent.
 4         52.      Garmin explained to Philips on June 7, 2016: “Garmin’s Dynastream
 5   products described above had wireless transmitters and receivers that were paired to
 6   communicate information. Of course, Bluetooth sensors existed long before Menard’s
 7   filing date and these devices would have used the standard Bluetooth pairing method
 8   of exchanging secure codes. I’ve attached a May 1998 paper from Ericsson that
 9   details the original Bluetooth pairing process.”
10         53.      As for the asserted Quy patents, Philips knows the claims of those patents
11   are invalid.
12         54.      For example, Garmin explained the following to Philips in 2016: “Philips
13   reads this patent on fitness devices that can collect a health parameter from a generic
14   I/O port and transmit that parameter to a server. This functionality was well known
15   before the filing of the Quy patent in December 1999. Garmin’s U.S. Patent Nos.
16   6,002,982 (Fry, 1996) and 5,955,667 (Fyfe, 1996) are two examples.              Delman
17   (WO2000078413) and Mault (WO2001039089) are two non-Garmin examples.”
18         55.      Further, claims indistinguishable from the Quy claims asserted here have
19   already been invalidated by both the European and United States patent offices.
20         56.      Attached as Exhibit B and incorporated by reference herein is the
21   European Patent Offices (“EPO”) affirmation of the invalidation of EP 1 247 229 B1.
22         57.      EP 1 247 229 B1 is the European patent arising from the US provisional
23   to which the asserted Quy patents claim priority.
24         58.      The EPO affirmed the invalidation of claims of EP 1 247 229 B1.
25         59.      Philips had the EPO decision in its possession prior to filing the
26   Complaint at-bar.
27         60.      Philips had in its possession Quy (US App No. 13/632,771) prior to filing
28
                                      DEFENDANT’S ANSWER                                   20
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 21 of 22 Page ID #:228




 1   the Complaint at-bar.
 2            61.     Philips had in its possession Mault (US Patent No. 6,790,178) prior to
 3   filing the Complaint at-bar.
 4            62.     Philips had in its possession Lindberg (US Patent No. 7,069,552) prior
 5   to filing the Complaint at-bar.
 6            63.     Philips had in its possession Dean (WO 99/41682) prior to filing the
 7   Complaint at-bar.
 8            64.     The prior art cited supra render the asserted Quy claims anticipated
 9   and/or obvious.
10            65.     Philips was in possession of each of the above cited references
11   (paragraphs 50-63) prior to filing its Complaint against Garmin.
12            66.     Philips should pay Garmin’s costs and attorney’s fees for asserting the
13   Quy ’377 and ’958 Patent claims.
14                                        JURY DEMAND
15            Garmin requests a jury trial for all issues so triable.
16
17                                    PRAYER FOR RELIEF
18            Garmin seeks the following relief:
19         •   A determination of non-infringement as to all asserted claims of the Patents-
20            in-Suit and all Accused Products;
21         •   A determination that all asserted claims of the Patents-in-Suit are invalid as
22            anticipated and/or obvious;
23         •   An award of attorney’s fees and costs pursuant to 35 US.C. § 285 and 28
24            US.C. § 1927.
25   ///
26   ///
27   ///
28
                                        DEFENDANT’S ANSWER                                      21
Case 2:19-cv-06301-AB-KS Document 23 Filed 08/07/19 Page 22 of 22 Page ID #:229




 1         August 7, 2019                               Respectfully submitted
 2
 3
 4                                                      _________________________
 5                                                      Rachael D. Lamkin
 6                                                      Attorney for Defendant
 7
 8
 9                            CERTIFICATE OF SERVICE
10
11         On this date, August 7, 2019, Defendant Garmin International, Inc.’s Answer,
12   Affirmative Defense, and Counterclaims, and exhibits thereto, was served upon
13   Plaintiff using the Court’s ECF system.
14
15
16                                                            ___________________
17                                                            Rachael D. Lamkin
18
19
20
21
22
23
24
25
26
27
28
                                   DEFENDANT’S ANSWER                                22
